ORDER

PER CURIAM.
Jeff Allison (“defendant”) appeals the judgment on his conviction by a jury of six counts of statutory sodomy in the first degree. Defendant claims that the trial court abused its discretion in overruling his objection to the testimony of counselor who interviewed the victim. Finding no abuse of discretion, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).